ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Supply & Service Team GmbH                    )      ASBCA No. 59630
                                              )
Under Contract No. W912PB-06-D-001 l          )

APPEARANCE FOR THE APPELLANT:                        Paul D. Reinsdorf, Esq.
                                                      Frankfurt/Main Germany

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Jessica E. Hom, JA
                                                      Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE PROUTY
         ON THE GOVERNMENT'S MOTION FOR RECONSIDERATION

        Before the Board is the government's timely motion for reconsideration of our
earlier entry of summary judgment sustaining appellant, Supply & Service Team
GmbH's (SST's), appeal. Supply & Service Team GmbH, ASBCA No. 59630, 17-1
BCA, 36,678. We deny the motion.

        In a motion for reconsideration, the moving party has the burden of
"demonstrat[ing] a compelling reason for the Board to modify its decision."
ADTConstruction Group, Inc., ASBCA No. 55358, 14-1BCA,35,508 at 174,041
(citations omitted). In particular, it must provide newly discovered evidence or
demonstrate mistakes in the original decision's findings of fact or conclusions of law.
Id. A motion for reconsideration is not the place to present arguments previously
made and rejected. "[W]here litigants have once battled for the court's decision, they
should neither be required, nor without good reason permitted, to battle for it again.
Motions for reconsideration do not afford litigants the opportunity to take a 'second
bite at the apple' or to advance arguments that properly should have been presented
in an earlier proceeding." Dixon v. Shinseki, 741F.3d1367, 1378 (Fed. Cir. 2014)
(citations omitted); see also Avant Assessment, LLC, ASBCA No. 58867, 15-1
BCA, 36,137 at 176,383.

       Here, the government's motion for reconsideration rests completely on an
argument that it only presented, in passing, in response to our order directing briefing
on legal issues involving accord and satisfaction and fraud as a defense. The
government's new, substantial elaboration on this argument was not before us when
we made our decision, nor is it persuasive, in any event.
        We granted SST's motion for summary judgment on the basis that a particular
modification (referred to as Mod 4 in our decision) to the contract at issue effectively
acted as an accord and satisfaction of the dispute that was the basis of this appeal.
The government's argument in its motion for reconsideration is that two subsequent
bilateral contract modifications de-obligating funds from delivery orders on the
contract (the de-obligation modifications) acted to set aside the government's
waiver of its rights in Mod 4. We made short work of the abbreviated form of this
argument originally presented by the government because a contractor's agreement to
de-obligate funds, without more, does not constitute a waiver or its rights and because
the de-obligation modifications were not supported by any consideration. The
government's new challenges to those bases are unavailing.

        First, the government argues that we erred by limiting our consideration of the
effect of the de-obligation modifications to the four comers of their texts.* This
argument is unpersuasive, to say the least. It is well established (and noted in cases
cited by both our original decision and the government's motion for reconsideration)
that (with exceptions not applicable here) we do not stray from the text of the contract
when interpreting it if there is no identifiable ambiguity in its terms requiring a resort
to extrinsic evidence. See, e.g., TEG-Paradigm Environmental, Inc. v. United States,
465 F.3d 1329, 1338 (Fed. Cir. 2006); McAbee Construction, Inc. v. United States,
97 F.3d 1431, 1434 (Fed. Cir. 1996) (citing numerous cases); Automotive Management
Services FZE, ASBCA No. 58352, 15-1 BCA ~ 36, 119 at 176,329; Stewart Avionics,
Inc., ASBCA No. 10226, 65-2 BCA ~ 5111at24,070 (necessary to go beyond the four
comers of the contract because the meaning of the contract term is unclear). The cases
cited by the government, when properly read, hew to this black letter law. Inasmuch
as the government has identified no ambiguities in the de-obligation modifications, we
discern no legal error in confining our interpretation of them to the four comers of
their respective texts.

        The government's argument that the de-obligation modifications were
supported by consideration, contrary to our findings, is similarly unsupported. The
government's assertion is that, by agreeing to de-obligate the funds, SST both waived
its right to payment for those funds and obtained the right to file future claims on the
contract that were otherwise barred by Mod 4. This argument is in radical
contravention to the government's earlier position in this appeal, that there was no
accord and satisfaction in Mod 4, and finds no support, whatsoever, in the record:
under no conceivable reading of the de-obligatio,n modifications (even if they were
ambiguous, which they are not), could they be read to resurrect SST's rights to
advance claims that it waived by executing Mod 4. We can only imagine the
government's protests if we had ruled that a de-obligation modification, sub silentio,


*Notably, the government is implicitly conceding that, under the four comers of the
      text of the de-obligation modifications, it cannot prevail.

                                            2
permitted a contractor to pursue claims against the government that it had previously
waived - yet that is exactly what it requests here.

        We have carefully reviewed the remainder of the government's motion and
find no other basis to revise our earlier opinion in this appeal. Thus, for the reasons
stated herein, we deny the government's request for reconsideration of our decision
sustaining ASBCA No. 59630.

        Dated: 3 May 2017


                                                         f.IDPROUTY
                                                         Administrative Judge
                                                         Armed Services Board
                                                         of Contract Appeals



 I concur                                                I concur



                                                            ~
       //'/                      //'
    // ,/'' ///   /Ji{'   "   // ,J